416 S.E.2d 3 (1992)
331 N.C. 380
Jefferson L. EVERS
v.
PENDER COUNTY BOARD OF EDUCATION and Haywood Davis, Superintendent.
No. 453A91.
Supreme Court of North Carolina.
May 8, 1992.
Reid, Lewis, Deese & Nance by James R. Nance, Jr., Fayetteville, for plaintiff-appellant.
Hogue, Hill, Jones, Nash & Lynch by William L. Hill, II, Wilmington, for defendants-appellees.
PER CURIAM.
For the reasons stated in the opinion by Judge Wynn for the Court of Appeals, the decision of the Court of Appeals is affirmed.
AFFIRMED.